  Case 14-82690       Doc 34     Filed 04/01/19 Entered 04/01/19 10:59:36           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

JASON J. ROMANYK                                             CASE NO. 14-82690


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Bank of America NA                              Court claim #: 5
Last four digits of any number used to identify the debtor’s account: 0961


 Final Cure Amount
 Amount of Prepetition Arrears         $616.68


 Amount Paid by Trustee                $616.68




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 4/1/19                                 /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of April, 2019

Dated: 4/1/19                                 /s/Cynthia K. Burnard
 Case 14-82690   Doc 34   Filed 04/01/19 Entered 04/01/19 10:59:36   Desc Main
                            Document     Page 2 of 2


BANK OF AMERICA NA
ATTN: PAYMENT PROCESSING
PO BOX 660933
DALLAS, TX 75266-0933

BANK OF AMERICA
4161 PIEDMONT PKWY
GREENSBORO, NC 27410

MICHAEL DIMAND
WIRBICKI LAW GROUP
33 W MONROE ST SUTIE 1140
CHICAGO, IL 60603

BANK OF AMERICA NA
BANKRUPTCY DEPT MS CA6-919-01-23
400 NATIONAL WAY
SIMI VALLEY, CA 93065

JASON J. ROMANYK
1533 AUTUMNCREST COURT
CRYSTAL LAKE, IL 60014

LAW OFFICE OF JOSEPH P. DOYLE
ATTORNEY JOSEPH P. DOYLE
105 S. ROSELLE ROAD, SUITE 203
SCHAUMBURG, IL 60193
